DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 11, 2022 has been entered.  Claims 1 – 7, 9 -– 18 and 20 – 21 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed January 11, 2022.
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show a feature of applicant’s invention, it is noted that the feature upon which applicant relies, “updating a stored story segment using at least the identified first story segment corresponding to the story”, is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s additional arguments with respect to claims 1 – 7, 9 -– 18 and 20 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7, 9 -– 18 and 20 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites: one or more non-transitory computer-readable media having executable instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations of: receiving, from a user, a natural-language input; parsing the natural-language input; identifying, from a parsed version of the natural-language input, a first story segment corresponding to a story associated with a stored story record; updating the stored story record using at least the first story segment; subsequent to updating the stored story record, generating, based on the stored story record, a second story segment; transforming the second story segment into a natural-language output; and presenting the natural-language output to the user.
The claim 1 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic computer components.  That is, other than reciting “computer-readable media” and “one or more processors”, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “receiving” in the context of this claim encompasses one person listening to another person speak, “parsing” in the context of this claim encompasses the listener considering the words spoken by the speaker, “identifying” in the context of this claim encompasses the listener recognizing a story segment in the spoken words, “updating” in the context of this claim encompasses the listener writing the story segment in a written record of the story, “generating” in the context of this claim encompasses the listener thinking about the next story segment, and “transforming” and “presenting” in the context of this claim encompasses the listener telling the next story segment to the original speaker.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “computer-readable media” and “one or more processors”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: wherein receiving the natural-language input comprises: receiving a vocal input at a microphone, and digitizing the vocal input; and presenting the natural-language output to the user comprises: transforming the natural-language output from a text to a speech; and playing back the speech using at least a speaker.  
The claim 2 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic computer components.  That is, other than reciting “computer-readable media”, “one or more processors”, “a microphone”, and “a speaker“, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “receiving” in the context of this claim encompasses the listener hearing what is spoken, “digitizing” in the context of this claim encompasses the listener remembering what is spoken, and “transforming” and “playing” in the context of this claim encompasses the listener writing the next story segment and verbally reading the story segment.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim elements “computer-readable media”, “one or more processors”, “a microphone”, and “a speaker“ are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: wherein parsing the natural-language input comprises parsing the natural-language input into a set of token segments, wherein each token segment in the set of token segments corresponds to a character, a setting, or a plot included in the stored story record.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 3 do not preclude the steps of claim 1 from practically being performed in an interaction between people.  For example, “parsing” in the context of this claim encompasses the listener considering the words spoken by the speaker and identifying words indicating characters, the setting, or the plot of the story.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: wherein generating the second story segment comprises: searching for a set of story segments within a database storing a plurality of annotated story segments; generating a score for each annotated story segment included in the set of story segments; selecting, from the set of story segments and based on the scores, a selected story segment as the second story segment.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 4 do not preclude the steps of claim 1 from practically being performed in an interaction between people.  For example, “searching” in the context of this claim encompasses the listener reading a list of sample story segments, “generating” in the context of this claim encompasses the listener evaluating how well each sample story segment fits in the story, and “selecting” in the context of this claim encompasses the listener selecting a sample story segment for the next segment in the story.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 5 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: wherein generating the second story segment comprises: training, using a set of previous story segments, a sequence-to-sequence style language dialogue generation model to generate a corresponding story segment based on the set of previous story segments; and subsequent to updating the stored story record, inputting the stored story record into the sequence-to-sequence style language dialogue generation model to generate the second story segment.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 5 do not preclude the steps of claim 1 from practically being performed in an interaction between people.  For example, “training” in the context of this claim encompasses the listener learning possible story segments for the next segment in the story by reading a list of sample story segments, and “inputting” in the context of this claim encompasses the listener considering the story segment spoken by the speaker and determining the next story segment from what they have learned from reading the sample story segments.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: wherein generating the second story segment comprises: generating, based on the first story segment, a first classification, wherein the first classification identifies whether the second story segment should correspond to a plot narrative, a character expansion, or a setting expansion; and generating the second story segment using a generator corresponding to the first classification, wherein the generator comprises a plot generator, a character generator, or a setting generator.  
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 6 do not preclude the steps of claim 1 from practically being performed in an interaction between people.  For example, “generating a first classification” in the context of this claim encompasses the listener determining if the next story segment will contain new information about the plot, characters, or setting, and “generating the second story segment” in the context of this claim encompasses the listener determining the next story segment containing the new information about the plot, characters, or setting.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 7 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: temporarily storing the second story segment as a suggested story segment; determining whether the user confirmed the suggested story segment; and if the user confirmed the suggested story segment, updating the stored story record with the suggested story segment; or if the user did not confirm the suggested story segment, removing the suggested story segment from the stored story record.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 7 do not preclude the steps of claim 1 from practically being performed in an interaction between people.  For example, “storing” in the context of this claim encompasses the listener writing or remembering a suggested next story segment, “determining” in the context of this claim encompasses the listener determining if the original speaker accepts the suggested story segment as the next story segment, “updating” in the context of this claim encompasses the listener writing the story segment in a written record of the story, and “removing” in the context of this claim encompasses the listener not updating the written record of the story.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 9 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: wherein receiving the natural-language input comprises receiving a textual input; and presenting the natural-language output to the user comprises presenting a textual output.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 9 do not preclude the steps of claim 1 from practically being performed in an interaction between people.  For example, “receiving” in the context of this claim encompasses one person reading a story segment written by another person, and “presenting” in the context of this claim encompasses the person reading the story segment writing the next story segment.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: wherein the second story segment incorporates a detected environmental condition comprising at least one of: a temperature, a time of day, a time of year, a date, a weather condition, or a location.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 10 do not preclude the steps of claim 1 from practically being performed in an interaction between people.  For example, a person hearing a story segment and producing the next story segment could include an observed environmental condition in the next story segment.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 11 depends from claim 10, and thus recites the limitations of claim 10, with the additional limitations: wherein presenting the natural-language output to the user comprises: displaying at least one of an augmented reality object or a virtual reality object corresponding to the natural-language output, wherein a display of the augmented reality object or the virtual reality object is based at least in part on the detected environmental condition.
For the reasons discussed above for claim 10, the claim 10 limitations recite abstract ideas.  The additional limitations of claim 11 do not preclude the steps of claim 10 from practically being performed in an interaction between people.  For example, when a person is verbally stating the next story segment, they could present pictures that correspond to the story segment.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 10, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites: a computer-implemented method, comprising: receiving, from a user, a natural-language input; parsing the natural-language input; identifying, from a parsed version of the natural-language input, a first story segment corresponding to a story associated with a stored story record; updating the stored story record using at least the first story segment; subsequent to updating the stored story record, generating, based on the stored story record, a second story segment; transforming the second story segment into a natural-language output; and presenting the natural-language output to the user.
The claim 12 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic computer components.  That is, other than reciting “computer-implemented method”, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “receiving” in the context of this claim encompasses one person listening to another person speak, “parsing” in the context of this claim encompasses the listener considering the words spoken by the speaker, “identifying” in the context of this claim encompasses the listener recognizing a story segment in the spoken words, “updating” in the context of this claim encompasses the listener writing the story segment in a written record of the story, “generating” in the context of this claim encompasses the listener thinking about the next story segment, and “transforming” and “presenting” in the context of this claim encompasses the listener telling the next story segment to the original speaker.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the element “computer-implemented method”.  This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 13 depends from claim 12, and thus recites the limitations of claim 12, with the additional limitations: wherein receiving the natural-language input comprises: receiving a vocal input at a microphone, and digitizing the vocal input; and presenting the natural-language output to the user comprises: transforming the natural-language output from a text to a speech; and playing back the speech using at least a speaker.  
The claim 13 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic computer components.  That is, other than reciting “computer-implemented method”, “a microphone”, and “a speaker“, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “receiving” in the context of this claim encompasses the listener hearing what is spoken, “digitizing” in the context of this claim encompasses the listener remembering what is spoken, and “transforming” and “playing” in the context of this claim encompasses the listener writing the next story segment and verbally reading the story segment.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim elements “computer-implemented method”, “a microphone”, and “a speaker“ are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 depends from claim 12, and thus recites the limitations of claim 12, with the additional limitations: wherein parsing the natural-language input comprises parsing the natural-language input into a set of token segments, wherein each token segment in the set of token segments corresponds to a character, a setting, or a plot included in the stored story record.
For the reasons discussed above for claim 12, the claim 12 limitations recite abstract ideas.  The additional limitations of claim 14 do not preclude the steps of claim 12 from practically being performed in an interaction between people.  For example, “parsing” in the context of this claim encompasses the listener considering the words spoken by the speaker and identifying words indicating characters, the setting, or the plot of the story.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 12, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 depends from claim 12, and thus recites the limitations of claim 12, with the additional limitations: wherein generating the second story segment comprises: searching for a set of story segments within a database storing a plurality of annotated story segments; generating a score for each annotated story segment included in the set of story segments; selecting, from the set of story segments and based on the scores, a selected story segment as the second story segment.
For the reasons discussed above for claim 12, the claim 12 limitations recite abstract ideas.  The additional limitations of claim 15 do not preclude the steps of claim 12 from practically being performed in an interaction between people.  For example, “searching” in the context of this claim encompasses the listener reading a list of sample story segments, “generating” in the context of this claim encompasses the listener evaluating how well each sample story segment fits in the story, and “selecting” in the context of this claim encompasses the listener selecting a sample story segment for the next segment in the story.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 12, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 16 depends from claim 12, and thus recites the limitations of claim 12, with the additional limitations: wherein generating the second story segment comprises: training, using a set of previous story segments, a sequence-to-sequence style language dialogue generation model to generate a corresponding story segment based on the set of previous story segments; and subsequent to updating the stored story record, inputting the stored story record into the sequence-to-sequence style language dialogue generation model to generate the second story segment.
For the reasons discussed above for claim 12, the claim 12 limitations recite abstract ideas.  The additional limitations of claim 16 do not preclude the steps of claim 12 from practically being performed in an interaction between people.  For example, “training” in the context of this claim encompasses the listener learning possible story segments for the next segment in the story by reading a list of sample story segments, and “inputting” in the context of this claim encompasses the listener considering the story segment spoken by the speaker and determining the next story segment from what they have learned from reading the sample story segments.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 12, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 17 depends from claim 12, and thus recites the limitations of claim 12, with the additional limitations: wherein generating the second story segment comprises: generating, based on the first story segment, a first classification, wherein the first classification identifies whether the second story segment should correspond to a plot narrative, a character expansion, or a setting expansion; and generating the second story segment using a generator corresponding to the first classification, wherein the generator comprises a plot generator, a character generator, or a setting generator.  
For the reasons discussed above for claim 12, the claim 12 limitations recite abstract ideas.  The additional limitations of claim 17 do not preclude the steps of claim 12 from practically being performed in an interaction between people.  For example, “generating a first classification” in the context of this claim encompasses the listener determining if the next story segment will contain new information about the plot, characters, or setting, and “generating the second story segment” in the context of this claim encompasses the listener determining the next story segment containing the new information about the plot, characters, or setting.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 12, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 18 depends from claim 13, and thus recites the limitations of claim 13, with the additional limitations: temporarily storing the second story segment as a suggested story segment; determining whether the user confirmed the suggested story segment; and if the user confirmed the suggested story segment, updating the stored story record with the suggested story segment; or if the user did not confirm the suggested story segment, removing the suggested story segment from the stored story record.
For the reasons discussed above for claim 13, the claim 13 limitations recite abstract ideas.  The additional limitations of claim 18 do not preclude the steps of claim 13 from practically being performed in an interaction between people.  For example, “storing” in the context of this claim encompasses the listener writing or remembering a suggested next story segment, “determining” in the context of this claim encompasses the listener determining if the original speaker accepts the suggested story segment as the next story segment, “updating” in the context of this claim encompasses the listener writing the story segment in a written record of the story, and “removing” in the context of this claim encompasses the listener not updating the written record of the story.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 13, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 20 depends from claim 12, and thus recites the limitations of claim 12, with the additional limitations: detecting an environmental condition comprising at least one of: a temperature, a time of day, a time of year, a date, a weather condition, or a location, wherein the second story segment incorporates the detected environmental condition; and displaying at least one of an augmented reality object or a virtual reality object corresponding to the natural-language output, wherein a display of the augmented reality object or the virtual reality object is based at least in part on the detected environmental condition.
For the reasons discussed above for claim 12, the claim 12 limitations recite abstract ideas.  The additional limitations of claim 20 do not preclude the steps of claim 12 from practically being performed in an interaction between people.  For example, a person hearing a story segment and producing the next story segment could include an observed environmental condition in the next story segment, and when the person is verbally stating the next story segment, they could present pictures that correspond to the story segment.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 12, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites: a system, comprising: a microphone; a speaker; a processor; and a non-transitory computer-readable medium having executable instructions stored thereon that, when executed by the processor, performs operations of: receiving at the microphone, from a user, a natural-language input; parsing the natural-language input; identifying, from a parsed version of the natural-language input, a first story segment corresponding to a story associated with a stored story record; updating the stored story record using at least the first story segment; subsequent to updating the stored story record, generating, based on the stored story record, a second story segment; transforming the second story segment into a natural-language output; and presenting the natural-language output to the user using at least the speaker.
The claim 21 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic computer components.  That is, other than reciting “a microphone”, “a speaker”, “a processor”, and “a computer-readable medium”, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “receiving” in the context of this claim encompasses one person listening to another person speak, “parsing” in the context of this claim encompasses the listener considering the words spoken by the speaker, “identifying” in the context of this claim encompasses the listener recognizing a story segment in the spoken words, “updating” in the context of this claim encompasses the listener writing the story segment in a written record of the story, “generating” in the context of this claim encompasses the listener thinking about the next story segment, and “transforming” and “presenting” in the context of this claim encompasses the listener telling the next story segment to the original speaker.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “a microphone”, “a speaker”, “a processor”, and “a computer-readable medium”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amer et al. (US Patent No. 10,789,755), hereinafter Amer, in view of Roemmele (“Neural Networks for Narrative Continuation”).
Regarding claim 1, Amer discloses one or more non-transitory computer-readable media having executable instructions stored thereon that, when executed by one or more processors (Figure 1A, computing system 110), cause the one or more processors to perform operations of:
receiving, from a user, a natural-language input (Column 7, lines 27-28, "input 104 might include parsed text recognized from spoken speech by a user");
parsing the natural-language input (Column 1, lines 44-48, "textual story information and/or user input is used to create, by applying artificial intelligence and/or machine learning techniques, a data structure resulting from parsing the textual story information and/or user input");
identifying, from a parsed version of the natural-language input, a first story segment (Column 1, lines 44-48, "textual story information and/or user input is used to create, by applying artificial intelligence and/or machine learning techniques, a data structure resulting from parsing the textual story information and/or user input"; The textual story information reads on the first story segment.);
updating the stored story record using at least the first story segment (Column 2, lines 6-11, "This disclosure also describes techniques for enabling a machine learning model to use implicit knowledge gained from training samples to provide context or additional information when generating, from new input, a predefined data structure corresponding to a story, an event, a scene, or a sequence of events."; The data structure reads on the stored story record, and the new input reads on the first story segment.);
generating a second story segment (Column 1, lines 40-44, "This disclosure describes techniques that include generating, based on a description of a scene, a movie or animation that represents at least one possible version of a story or corresponding to the description of the scene."; The movie or animation reads on the second story segment.);
transforming the second story segment into a natural-language output (Column 29 line 57, "voice tracks");
and presenting the natural-language output to the user (Column 18, lines 50-55, "As in FIG. 1A, animation 180 may be used in the context of a mixed-initiative system relating to interactive storytelling, where one or more humans collaborate with an AI system, as illustrated and described in connection with FIG. 1C and elsewhere herein, to generate animated movies that tell a story.").
Amer does not specifically disclose: identifying a first story segment corresponding to a story associated with a stored story record; subsequent to updating the stored story record, generating, based on the stored story record, a second story segment.
Roemmele teaches:
identifying a first story segment corresponding to a story associated with a stored story record (Chapter 8.2, lines 1-3, "Creative Help has a simple interface: authors see a text box where they can start typing a story. They are instructed that they can type \help\ at any point while writing in order to generate a suggestion for a new sentence in the story."; The complete story entered in the text box reads on the stored story record, and the last segment of the story entered before requesting a suggestion reads on the first story segment.).
subsequent to updating the stored story record, generating, based on the stored story record, a second story segment (Chapter 8.2, lines 1-3, "Creative Help has a simple interface: authors see a text box where they can start typing a story. They are instructed that they can type \help\ at any point while writing in order to generate a suggestion for a new sentence in the story."; The suggestion reads on the second story segment.).
Roemmele teaches identifying a story segment associated with a story record and generating the next story segment in order to assist in writing a story by generating suggestions for the next part of the story (Chapter 8, lines 6-8, “Creative Help functions as a story writing assistant, where authors receive 'help' through automated suggestions for new sentences in an ongoing story.”);
Amer and Roemmele are both considered to be analogous to the claimed invention because they are in the same field of using a computer processing system to generate stories.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amer to incorporate the teachings of Roemmele by identifying a story segment associated with a story record and generating the next story segment in order to assist in writing a story by generating suggestions for the next part of the story.
Regarding claim 3, the combination of Amer in view of Roemmele discloses the one or more non-transitory computer-readable media as claimed in claim 1.  Amer further discloses wherein parsing the natural-language input comprises parsing the natural-language input into a set of token segments (Column 6, lines 65-67, "For instance, in the example of FIG. 1A, language parser 107 detects input in the form of textual descriptions 102 of a story."), wherein each token segment in the set of token segments corresponds to a character, a setting, or a plot included in the stored story record (Column 12, lines 25-38, "FIG. 1B is a conceptual diagram illustrating a model that generates an event frame based on a tokenized sentence. Model 100B of FIG. 1B can be used to understand one or more events within a narrative and/or storyline, and may be employed by language parser 107 of FIG. 1A to process text input 102. Model 100B may extract events using Natural Language Processing (NLP) techniques to construct an event frame identifying specific attributes. For instance, the model of FIG. 1B may, in some examples, extract event frames from movie descriptions in the format of a “who” “did what” “to whom or what” “when” and “where” event frame. Other questions, such as “how” and “why” may be addressed as well, but may, in some examples, require a more complex or different model or event frame.").
Regarding claim 12, Amer discloses a computer-implemented method, comprising:
receiving, from a user, a natural-language input (Column 7, lines 27-28, "input 104 might include parsed text recognized from spoken speech by a user");
parsing the natural-language input (Column 1, lines 44-48, "textual story information and/or user input is used to create, by applying artificial intelligence and/or machine learning techniques, a data structure resulting from parsing the textual story information and/or user input");
identifying, from a parsed version of the natural-language input, a first story segment (Column 1, lines 44-48, "textual story information and/or user input is used to create, by applying artificial intelligence and/or machine learning techniques, a data structure resulting from parsing the textual story information and/or user input"; The textual story information reads on the first story segment.);
updating the stored story record using at least the first story segment (Column 2, lines 6-11, "This disclosure also describes techniques for enabling a machine learning model to use implicit knowledge gained from training samples to provide context or additional information when generating, from new input, a predefined data structure corresponding to a story, an event, a scene, or a sequence of events."; The data structure reads on the stored story record, and the new input reads on the first story segment.);
generating a second story segment (Column 1, lines 40-44, "This disclosure describes techniques that include generating, based on a description of a scene, a movie or animation that represents at least one possible version of a story or corresponding to the description of the scene."; The movie or animation reads on the second story segment.);
transforming the second story segment into a natural-language output (Column 29 line 57, "voice tracks");
and presenting the natural-language output to the user (Column 18, lines 50-55, "As in FIG. 1A, animation 180 may be used in the context of a mixed-initiative system relating to interactive storytelling, where one or more humans collaborate with an AI system, as illustrated and described in connection with FIG. 1C and elsewhere herein, to generate animated movies that tell a story.").
Amer does not specifically disclose: identifying a first story segment corresponding to a story associated with a stored story record; subsequent to updating the stored story record, generating, based on the stored story record, a second story segment.
Roemmele teaches:
identifying a first story segment corresponding to a story associated with a stored story record (Chapter 8.2, lines 1-3, "Creative Help has a simple interface: authors see a text box where they can start typing a story. They are instructed that they can type \help\ at any point while writing in order to generate a suggestion for a new sentence in the story."; The complete story entered in the text box reads on the stored story record, and the last segment of the story entered before requesting a suggestion reads on the first story segment.).
subsequent to updating the stored story record, generating, based on the stored story record, a second story segment (Chapter 8.2, lines 1-3, "Creative Help has a simple interface: authors see a text box where they can start typing a story. They are instructed that they can type \help\ at any point while writing in order to generate a suggestion for a new sentence in the story."; The suggestion reads on the second story segment.).
Roemmele teaches identifying a story segment associated with a story record and generating the next story segment in order to assist in writing a story by generating suggestions for the next part of the story (Chapter 8, lines 6-8, “Creative Help functions as a story writing assistant, where authors receive 'help' through automated suggestions for new sentences in an ongoing story.”);
Amer and Roemmele are both considered to be analogous to the claimed invention because they are in the same field of using a computer processing system to generate stories.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amer to incorporate the teachings of Roemmele by identifying a story segment associated with a story record and generating the next story segment in order to assist in writing a story by generating suggestions for the next part of the story.
Regarding claim 14, the combination of Amer in view of Roemmele discloses the computer-implemented method as claimed in claim 12.  Amer further discloses wherein parsing the natural-language input comprises parsing the natural-language input into a set of token segments (Column 6, lines 65-67, "For instance, in the example of FIG. 1A, language parser 107 detects input in the form of textual descriptions 102 of a story."), wherein each token segment in the set of token segments corresponds to a character, a setting, or a plot included in the stored story record (Column 12, lines 25-38, "FIG. 1B is a conceptual diagram illustrating a model that generates an event frame based on a tokenized sentence. Model 100B of FIG. 1B can be used to understand one or more events within a narrative and/or storyline, and may be employed by language parser 107 of FIG. 1A to process text input 102. Model 100B may extract events using Natural Language Processing (NLP) techniques to construct an event frame identifying specific attributes. For instance, the model of FIG. 1B may, in some examples, extract event frames from movie descriptions in the format of a “who” “did what” “to whom or what” “when” and “where” event frame. Other questions, such as “how” and “why” may be addressed as well, but may, in some examples, require a more complex or different model or event frame.").
Claims 2, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Amer in view of Roemmele and further in view of Styles (US Patent No. 10,580,319).
Regarding claim 2, the combination of Amer in view of Roemmele discloses the one or more non-transitory computer-readable media as claimed in claim 1.  Amer further discloses wherein receiving the natural-language input comprises:
receiving a vocal input at a microphone (Column 27, lines 34-37, “For example, one or more input devices 316 may generate, receive, and/or process input in the form of electrical, physical, audio, image, and/or visual input (e.g., peripheral device, keyboard, microphone, camera).”) and digitizing the vocal input (Column 17, lines 34-38 "During a conversational AI exchange, dialogue manager 122 may parse user input 114 (e.g., an utterance from a user of user interface device 170) and communicate information about user input 114 to composition graph module 121."; Parsing user input and communicating information about user input demonstrates the received vocal input has been digitized for computer processing.);
and wherein presenting the natural-language output to the user comprises:
transforming the natural-language output from a text to a speech (Column 5, lines 44-46, "FIG. 1A is a conceptual diagram illustrating an example system for converting text into an animation, movie, or other visual representation”; Column 29, lines 55-57, "Animation module 324 may include mechanisms for configuring shots layered with visual and audio effects, voice tracks”);
Amer in view of Roemmele does not specifically disclose playing back the speech using at least a speaker.
Styles teaches playing back the speech using at least a speaker (Column 1, lines 61-62, "play the animated story through a display and one or more speakers of the electronic computing device").  Styles teaches playing the speech on a speaker in order to provide a narration of the story (Column 8, lines 52-54, “If the story is in “Narration Mode,” the text of the story is narrated by producing audio through an audio output 112 of the computing device 102.”).
Amer, Roemmele, and Styles are considered to be analogous to the claimed invention because they are in the same field of using a computer processing system to generate stories.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amer in view of Roemmele to incorporate the teachings of Styles to play the speech on a speaker in order to provide a narration of the story.
Regarding claim 13, the combination of Amer in view of Roemmele discloses the computer-implemented method as claimed in claim 12.  Amer further discloses wherein receiving the natural-language input comprises:
receiving a vocal input at a microphone (Column 27, lines 34-37, “For example, one or more input devices 316 may generate, receive, and/or process input in the form of electrical, physical, audio, image, and/or visual input (e.g., peripheral device, keyboard, microphone, camera).”) and digitizing the vocal input (Column 17, lines 34-38 "During a conversational AI exchange, dialogue manager 122 may parse user input 114 (e.g., an utterance from a user of user interface device 170) and communicate information about user input 114 to composition graph module 121."; Parsing user input and communicating information about user input demonstrates the received vocal input has been digitized for computer processing.); and 
presenting the natural-language output to the user comprises:
transforming the natural-language output from a text to a speech (Column 5, lines 44-46, "FIG. 1A is a conceptual diagram illustrating an example system for converting text into an animation, movie, or other visual representation”; Column 29, lines 55-57, "Animation module 324 may include mechanisms for configuring shots layered with visual and audio effects, voice tracks”);
Amer in view of Roemmele does not specifically disclose playing back the speech using at least a speaker.
Styles teaches playing back the speech using at least a speaker (Column 1, lines 61-62, "play the animated story through a display and one or more speakers of the electronic computing device").  Styles teaches playing the speech on a speaker in order to provide a narration of the story (Column 8, lines 52-54, “If the story is in “Narration Mode,” the text of the story is narrated by producing audio through an audio output 112 of the computing device 102.”).
Amer, Roemmele, and Styles are considered to be analogous to the claimed invention because they are in the same field of using a computer processing system to generate stories.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amer in view of Roemmele to incorporate the teachings of Styles to play the speech on a speaker in order to provide a narration of the story.
Regarding claim 21, Amer discloses a system, comprising:
a microphone (Column 27, lines 34-37, “For example, one or more input devices 316 may generate, receive, and/or process input in the form of electrical, physical, audio, image, and/or visual input (e.g., peripheral device, keyboard, microphone, camera).”);
a processor (Figure 1A, computing system 110);
and a non-transitory computer-readable medium having executable instructions stored thereon that, when executed by the processor, performs operations of:
receiving at the microphone, from a user, a natural-language input (Column 7, lines 27-28, "input 104 might include parsed text recognized from spoken speech by a user");
parsing the natural-language input (Column 1, lines 44-48, "textual story information and/or user input is used to create, by applying artificial intelligence and/or machine learning techniques, a data structure resulting from parsing the textual story information and/or user input");
identifying, from a parsed version of the natural-language input, a first story segment (Column 1, lines 44-48, "textual story information and/or user input is used to create, by applying artificial intelligence and/or machine learning techniques, a data structure resulting from parsing the textual story information and/or user input"; The textual story information reads on the first story segment.);
updating the stored story record using at least the first story segment (Column 2, lines 6-11, "This disclosure also describes techniques for enabling a machine learning model to use implicit knowledge gained from training samples to provide context or additional information when generating, from new input, a predefined data structure corresponding to a story, an event, a scene, or a sequence of events."; The data structure reads on the stored story record, and the new input reads on the first story segment.);
generating a second story segment (Column 1, lines 40-44, "This disclosure describes techniques that include generating, based on a description of a scene, a movie or animation that represents at least one possible version of a story or corresponding to the description of the scene."; The movie or animation reads on the second story segment.);
transforming the second story segment into a natural-language output (Column 29 line 57, "voice tracks");
and presenting the natural-language output to the user (Column 18, lines 50-55, "As in FIG. 1A, animation 180 may be used in the context of a mixed-initiative system relating to interactive storytelling, where one or more humans collaborate with an AI system, as illustrated and described in connection with FIG. 1C and elsewhere herein, to generate animated movies that tell a story.").
Amer does not specifically disclose: a speaker; identifying a first story segment corresponding to a story associated with a stored story record; subsequent to updating the stored story record, generating, based on the stored story record, a second story segment.
Roemmele teaches:
identifying a first story segment corresponding to a story associated with a stored story record (Chapter 8.2, lines 1-3, "Creative Help has a simple interface: authors see a text box where they can start typing a story. They are instructed that they can type \help\ at any point while writing in order to generate a suggestion for a new sentence in the story."; The complete story entered in the text box reads on the stored story record, and the last segment of the story entered before requesting a suggestion reads on the first story segment.).
subsequent to updating the stored story record, generating, based on the stored story record, a second story segment (Chapter 8.2, lines 1-3, "Creative Help has a simple interface: authors see a text box where they can start typing a story. They are instructed that they can type \help\ at any point while writing in order to generate a suggestion for a new sentence in the story."; The suggestion reads on the second story segment.).
Roemmele teaches identifying a story segment associated with a story record and generating the next story segment in order to assist in writing a story by generating suggestions for the next part of the story (Chapter 8, lines 6-8, “Creative Help functions as a story writing assistant, where authors receive 'help' through automated suggestions for new sentences in an ongoing story.”);
Amer and Roemmele are both considered to be analogous to the claimed invention because they are in the same field of using a computer processing system to generate stories.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amer to incorporate the teachings of Roemmele by identifying a story segment associated with a story record and generating the next story segment in order to assist in writing a story by generating suggestions for the next part of the story.
Amer in view of Roemmele does not specifically disclose a speaker.
Styles teaches the use of a speaker (Column 1, lines 61-62, "play the animated story through a display and one or more speakers of the electronic computing device").  Styles teaches playing the speech on a speaker in order to provide a narration of the story (Column 8, lines 52-54, “If the story is in “Narration Mode,” the text of the story is narrated by producing audio through an audio output 112 of the computing device 102.”).
Amer, Roemmele, and Styles are considered to be analogous to the claimed invention because they are in the same field of using a computer processing system to generate stories.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amer in view of Roemmele to incorporate the teachings of Styles to play the speech on a speaker in order to provide a narration of the story.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amer in view of Roemmele, and further in view of Shamir et al. (US Patent No. 10,073,861), hereinafter Shamir.
Regarding claim 4, the combination of Amer in view of Roemmele discloses the one or more non-transitory computer-readable media as claimed in claim 1.  Amer further discloses wherein generating the second story segment comprises:
searching for a set of story segments within a database storing a plurality of annotated story segments (Column 30, lines 3-4, "Search module 325 may perform functions relating to performing a search of a database of videos using an animation generated by animation module 324.");
generating a score for each annotated story segment included in the set of story segments (Column 36, lines 34-36, "Comparison module 530 encodes text query 502 using a RNN and computes a score of how well each video clip in data store 505 matches the query.").
The combination of Amer in view of Roemmele, does not specifically disclose selecting, from the set of story segments and based on the scores, a selected story segment as the second story segment.
Shamir teaches selecting, from the set of story segments and based on the scores, a selected story segment as the second story segment (Column 3, lines 46-49, "The story application 112 may then score each story album based on one or more predefined factors, and output the highest scoring story album to the user.").  Shamir teaches selecting the highest scored story segment as the second story segment in order to select a story template for the story segment that best matches the pictures and text to be used in the story (Column 2, lines 18-24, "Once each node is assigned to an image, forming a sequence of images, embodiments disclosed herein generate a visual depiction of the story—referred to as a story album—in a variety of different styles. Each style uses a library of layout templates and the image sequence is matched to the best set of templates by fitting images and story text to the templates.").
Shamir is considered to be analogous art to the claimed invention because it pertains to a computer processing system for generating a story utilizing pictures and text.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amer in view of Roemmele to incorporate the teachings of Shamir to select the highest scored story segment as the second story segment in order to select the story segment that provides the best match for the information to be provided in the story segment.
Regarding claim 15, the combination of Amer in view of Roemmele discloses the computer-implemented method as claimed in claim 12.  Amer further discloses wherein generating the second story segment comprises:
searching for a set of story segments within a database storing a plurality of annotated story segments (Column 30, lines 3-4, "Search module 325 may perform functions relating to performing a search of a database of videos using an animation generated by animation module 324.");
generating a score for each annotated story segment included in the set of story segments (Column 36, lines 34-36, "Comparison module 530 encodes text query 502 using a RNN and computes a score of how well each video clip in data store 505 matches the query.").
The combination of Amer in view of Roemmele, does not specifically disclose selecting, from the set of story segments and based on the scores, a selected story segment as the second story segment.
Shamir teaches selecting, from the set of story segments and based on the scores, a selected story segment as the second story segment (Column 3, lines 46-49, "The story application 112 may then score each story album based on one or more predefined factors, and output the highest scoring story album to the user.").  Shamir teaches selecting the highest scored story segment as the second story segment in order to select a story template for the story segment that best matches the pictures and text to be used in the story (Column 2, lines 18-24, "Once each node is assigned to an image, forming a sequence of images, embodiments disclosed herein generate a visual depiction of the story—referred to as a story album—in a variety of different styles. Each style uses a library of layout templates and the image sequence is matched to the best set of templates by fitting images and story text to the templates.").
Shamir is considered to be analogous art to the claimed invention because it pertains to a computer processing system for generating a story utilizing pictures and text.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amer in view of Roemmele to incorporate the teachings of Shamir to select the highest scored story segment as the second story segment in order to select the story segment that provides the best match for the information to be provided in the story segment.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amer in view of Roemmele, and further in view of Zhang et al. (US Patent No. 10,657,962), hereinafter Zhang.
Regarding claim 5, the combination of Amer in view of Roemmele discloses the one or more non-transitory computer-readable media as claimed in claim 1, but does not specifically disclose training, using a set of previous story segments, a sequence-to-sequence style language dialogue generation model to generate a corresponding story segment based on the set of previous story segments; and subsequent to updating the stored story record, inputting the stored story record into the sequence-to-sequence style language dialogue generation model to generate the second story segment.
Zhang teaches:
training, using a set of previous story segments, a sequence-to-sequence style language dialogue generation model to generate a corresponding story segment based on the set of previous story segments (Column 15, lines 42-47, "After the at least one Trained Selection Model 1021 is generated by the Selection Decision Trainer 1032 from analyzing the data logs, one of the at least one Trained Selection Model 1021 can be selected as representative of a multi-party conversation in a particular type of conversational channel.");
and subsequent to updating the stored story record, inputting the stored story record into the sequence-to-sequence style language dialogue generation model to generate the second story segment (Column 5, lines 15-17, "The system receives a short dialog context and generates a response using statistical machine translation or seq-to-seq networks").
Zhang teaches that using a sequence-to-sequence style language dialogue generation model that has been pre-trained on narratives of a desired type allows for the modeling of conversations (Column 4, lines 8-10, "The task involves modeling multi-party conversations and can be directly used to build retrieval-based dialog systems").
Zhang is considered to be analogous art to the claimed invention because it pertains to dialog generation using machine learning based on human language input.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amer in view of Roemmele to incorporate the teachings of Zhang to use a sequence-to-sequence language dialogue generation model, pre-trained on narratives, to model conversations when generating an addition to the story.
Regarding claim 16, the combination of Amer in view of Roemmele discloses the computer-implemented method as claimed in claim 12, but does not specifically disclose training, using a set of previous story segments, a sequence-to-sequence style language dialogue generation model to generate a corresponding story segment based on the set of previous story segments; and subsequent to updating the stored story record, inputting the stored story record into the sequence-to-sequence style language dialogue generation model to generate the second story segment.
Zhang teaches:
training, using a set of previous story segments, a sequence-to-sequence style language dialogue generation model to generate a corresponding story segment based on the set of previous story segments (Column 15, lines 42-47, "After the at least one Trained Selection Model 1021 is generated by the Selection Decision Trainer 1032 from analyzing the data logs, one of the at least one Trained Selection Model 1021 can be selected as representative of a multi-party conversation in a particular type of conversational channel.");
and subsequent to updating the stored story record, inputting the stored story record into the sequence-to-sequence style language dialogue generation model to generate the second story segment (Column 5, lines 15-17, "The system receives a short dialog context and generates a response using statistical machine translation or seq-to-seq networks").
Zhang teaches that using a sequence-to-sequence style language dialogue generation model that has been pre-trained on narratives of a desired type allows for the modeling of conversations (Column 4, lines 8-10, "The task involves modeling multi-party conversations and can be directly used to build retrieval-based dialog systems").
Zhang is considered to be analogous art to the claimed invention because it pertains to dialog generation using machine learning based on human language input.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amer in view of Roemmele to incorporate the teachings of Zhang to use a sequence-to-sequence language dialogue generation model, pre-trained on narratives, to model conversations when generating an addition to the story.
Claims 6, 9 – 11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amer in view of Roemmele, and further in view of Knipp et al. (US Patent Application Publication No. 2016/0225187), hereinafter Knipp.
Regarding claim 6, the combination of Amer in view of Roemmele discloses the one or more non-transitory computer-readable media as claimed in claim 1, but does not specifically disclose generating, based on the first story segment, a first classification, wherein the first classification identifies whether the second story segment should correspond to a plot narrative, a character expansion, or a setting expansion; and generating the second story segment using a generator corresponding to the first classification, wherein the generator comprises a plot generator, a character generator, or a setting generator.  
Knipp teaches:
generating, based on the first story segment, a first classification (Paragraph 0049, lines 1-5, "Some embodiments of storage 120 also include story logic 127, which may include story guide content and information (e.g., instructions, conditions, guidelines, queries, choices, options, branches, etc.) and other functions used by story guide 150", where implementing logic and utilizing choices, options, and branches to process story guide content and information is considered equivalent to using a classification tree),
wherein the first classification identifies whether the second story segment should correspond to a plot narrative, a character expansion, or a setting expansion (Paragraph 0024, lines 3-7, "The story experience provided by some embodiments of Narratarium may include story elements (such as plotlines, characters, settings, themes, duration, or other aspects of a story) based on information provided by the user and/or the environment");
and generating the second story segment using a generator corresponding to the first classification, wherein the generator comprises a plot generator, a character generator, or a setting generator (Paragraph 0024, lines 3-7, "The story experience provided by some embodiments of Narratarium may include story elements (such as plotlines, characters, settings, themes, duration, or other aspects of a story) based on information provided by the user and/or the environment").
Knipp teaches that including story elements based on user provided information allow for dynamic story generation where the user affects the plot, selection of characters, and setting (Paragraph 0028, lines 1-9, "The story experience provided by embodiments of Narratarium are dynamic because the story elements included in a presented story may be modified based on user and/or contextual input, including information provided in real time.  In particular, rather than a single, linear story line, some embodiments of Narratarium include sets of related story lines or threads, associated characters, settings, and other story elements, which may be assembled and modified as the story is unfolding.")
Knipp is considered to be analogous art to the claimed invention because it pertains to generating stories based on user input using a computer processing system.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amer in view of Roemmele to incorporate the teachings of Knipp to use a classification tree to determine if the new story segment should include a plot narrative, a character expansion, or setting expansion, and generate the new story segment accordingly, to allow for dynamic story generation where the user affects the plot, selection of characters, and setting of the story.
Regarding claim 9, the combination of Amer in view of Roemmele discloses the one or more non-transitory computer-readable media as claimed in claim 1.  Amer further discloses wherein receiving the natural-language input comprises receiving a textual input (Column 1, lines 44-48, "textual story information and/or user input is used to create, by applying artificial intelligence and/or machine learning techniques, a data structure resulting from parsing the textual story information and/or user input".).
The combination of Amer in view of Roemmele does not specifically disclose presenting the natural-language output to the user comprises presenting a textual output.
Knipp teaches presenting the natural-language output to the user comprises presenting a textual output (Paragraph 44, lines 5-7, "For example, in one embodiment, user interface 155 presents aspects of a story guide for assisting a user to tell a story including querying the user for story elements or suggesting story elements (e.g., characters, plot themes, etc.) and generating narrative text for a user".)  Knipp teaches presenting natural language text to the user to facilitate interaction with the user (Paragraph 44, lines 2-4, "User interface 155 provides functionality for facilitating interactions between a user and embodiments of Narratarium.").
Knipp is considered to be analogous art to the claimed invention because it pertains to generating stories based on user input using a computer processing system.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amer in view of Roemmele to incorporate the teachings of Knipp to present natural language text to the user to facilitate interaction with the user.
Regarding claim 10, the combination of Amer in view of Roemmele discloses the one or more non-transitory computer-readable media as claimed in claim 1, but does not specifically disclose wherein the second story segment incorporates a detected environmental condition comprising at least one of: a temperature, a time of day, a time of year, a date, a weather condition, or a location.
Knipp teaches wherein the second story segment incorporates a detected environmental condition comprising at least one of: a temperature, a time of day, a time of year, a date, a weather condition, or a location  (Paragraph 99, lines 6-12, "By way of example and not limitation, other ways for receiving user responses to prompts provided by story guide 150 include physical sensors for detecting voice (speech), audio, light, time, temperature, location, and movement through, but not limited to, accelerometers, light sensors, voice recognition, clock circuit, and heat sensors.")  Knipp teaches incorporating a detected environmental condition in the generated story segment to assist the user in providing story content (Paragraph 92, lines 2-4, "Story guide 150 is generally responsible for assisting a user in telling (or otherwise revealing) a story, a portion of a story, or story content.").
Knipp is considered to be analogous art to the claimed invention because it pertains to generating stories based on user input using a computer processing system.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amer in view of Roemmele to incorporate the teachings of Knipp to detect an environmental condition and incorporate it in the generated story addition to assist the user in providing story content for the story addition.
Regarding claim 11, the combination of Amer in view of Roemmele and further in view of Knipp discloses the one or more non-transitory computer-readable media as claimed in claim 10.   Knipp further discloses wherein presenting the natural-language output to the user comprises: displaying at least one of an augmented reality object or a virtual reality object corresponding to the natural-language output, wherein a display of the augmented reality object or the virtual reality object is based at least in part on the detected environmental condition (Paragraph 155, lines 24-27, "The output of the accelerometers or gyroscopes may be provided to the display of the computing device 900 to render immersive augmented reality or virtual reality.").
Knipp teaches displaying an augmented reality or virtual reality object corresponding to the natural language and based at least in part on a detected environmental condition to allow visual and/or audio story information to be provided to the user (Paragraph 40, lines 3-8, "It is contemplated that embodiments of the invention may use any type of presentation component for providing visual and/or audio story information to a user, including smart-glasses, virtual-reality goggles, television screens or display monitors, and screens from user devices (e.g., tablets, mobile phones, or the like.)”.
Knipp is considered to be analogous art to the claimed invention because it pertains to generating stories based on user input using a computer processing system.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amer in view of Roemmele to incorporate the teachings of Knipp to display an augmented reality or virtual reality object corresponding to the natural language and based at least in part on a detected environmental condition to allow visual and/or audio story information to be provided to the user.
Regarding claim 17, the combination of Amer in view of Roemmele discloses the computer-implemented method as claimed in claim 12, but does not specifically disclose generating, based on the first story segment, a first classification, wherein the first classification identifies whether the second story segment should correspond to a plot narrative, a character expansion, or a setting expansion; and generating the second story segment using a generator corresponding to the first classification, wherein the generator comprises a plot generator, a character generator, or a setting generator.  
Knipp teaches:
generating, based on the first story segment, a first classification (Paragraph 0049, lines 1-5, "Some embodiments of storage 120 also include story logic 127, which may include story guide content and information (e.g., instructions, conditions, guidelines, queries, choices, options, branches, etc.) and other functions used by story guide 150", where implementing logic and utilizing choices, options, and branches to process story guide content and information is considered equivalent to using a classification tree),
wherein the first classification identifies whether the second story segment should correspond to a plot narrative, a character expansion, or a setting expansion (Paragraph 0024, lines 3-7, "The story experience provided by some embodiments of Narratarium may include story elements (such as plotlines, characters, settings, themes, duration, or other aspects of a story) based on information provided by the user and/or the environment");
and generating the second story segment using a generator corresponding to the first classification, wherein the generator comprises a plot generator, a character generator, or a setting generator (Paragraph 0024, lines 3-7, "The story experience provided by some embodiments of Narratarium may include story elements (such as plotlines, characters, settings, themes, duration, or other aspects of a story) based on information provided by the user and/or the environment").
Knipp teaches that including story elements based on user provided information allow for dynamic story generation where the user affects the plot, selection of characters, and setting (Paragraph 0028, lines 1-9, "The story experience provided by embodiments of Narratarium are dynamic because the story elements included in a presented story may be modified based on user and/or contextual input, including information provided in real time.  In particular, rather than a single, linear story line, some embodiments of Narratarium include sets of related story lines or threads, associated characters, settings, and other story elements, which may be assembled and modified as the story is unfolding.")
Knipp is considered to be analogous art to the claimed invention because it pertains to generating stories based on user input using a computer processing system.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amer in view of Roemmele to incorporate the teachings of Knipp to use a classification tree to determine if the new story segment should include a plot narrative, a character expansion, or setting expansion, and generate the new story segment accordingly, to allow for dynamic story generation where the user affects the plot, selection of characters, and setting of the story.
Regarding claim 20, the combination of Amer in view of Roemmele discloses the computer-implemented method as claimed in claim 12, but does not specifically disclose detecting an environmental condition comprising at least one of: a temperature, a time of day, a time of year, a date, a weather condition, or a location, wherein the second story segment incorporates the detected environmental condition; and displaying at least one of an augmented reality object or a virtual reality object corresponding to the natural-language output, wherein a display of the augmented reality object or the virtual reality object is based at least in part on the detected environmental condition.
Knipp teaches:
detecting an environmental condition comprising at least one of: a temperature, a time of day, a time of year, a date, a weather condition, or a location, wherein the second story segment incorporates the detected environmental condition (Paragraph 99, lines 6-12, "By way of example and not limitation, other ways for receiving user responses to prompts provided by story guide 150 include physical sensors for detecting voice (speech), audio, light, time, temperature, location, and movement through, but not limited to, accelerometers, light sensors, voice recognition, clock circuit, and heat sensors.");
and displaying at least one of an augmented reality object or a virtual reality object corresponding to the natural-language output, wherein a display of the augmented reality object or the virtual reality object is based at least in part on the detected environmental condition (Paragraph 155, lines 24-27, "The output of the accelerometers or gyroscopes may be provided to the display of the computing device 900 to render immersive augmented reality or virtual reality.").
Knipp teaches incorporating a detected environmental condition in the generated story segment to assist the user in providing story content (Paragraph 92, lines 2-4, "Story guide 150 is generally responsible for assisting a user in telling (or otherwise revealing) a story, a portion of a story, or story content.") and displaying an augmented reality or virtual reality object corresponding to the natural language and based at least in part on a detected environmental condition to allow visual and/or audio story information to be provided to the user (Paragraph 40, lines 3-8, "It is contemplated that embodiments of the invention may use any type of presentation component for providing visual and/or audio story information to a user, including smart-glasses, virtual-reality goggles, television screens or display monitors, and screens from user devices (e.g., tablets, mobile phones, or the like.)”.
Knipp is considered to be analogous art to the claimed invention because it pertains to generating stories based on user input using a computer processing system.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amer in view of Roemmele to incorporate the teachings of Knipp to detect an environmental condition and incorporate it in the generated story addition to assist the user in providing story content for the story addition and to display an augmented reality or virtual reality object corresponding to the natural language and based at least in part on a detected environmental condition to allow visual and/or audio story information to be provided to the user.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amer in view of Roemmele, and further in view of Rinearson et al. (US Patent No. 8,566,348), hereinafter Rinearson.
Regarding claim 7, the combination of Amer in view of Roemmele, discloses the one or more non-transitory computer-readable media as claimed in claim 1.  Amer further discloses temporarily storing the second story segment as a suggested story segment (Column 36, lines 10-12, "User interface device 370 may present animation 380 at user interface device 370 for viewing by user 371."; Column 30, lines 54-57, "Animation 380 may represent data corresponding to an animation, a video, or other representation of a story. In some examples, animation 380 may be a file stored in a file system, generated by animation module 324.").
The combination of Amer in view of Roemmele does not specifically disclose determining whether the user confirmed the suggested story segment; and if the user confirmed the suggested story segment, updating the stored story record with the suggested story segment; or if the user did not confirm the suggested story segment, removing the suggested story segment from the stored story record.
Rinearson teaches:
determining whether the user confirmed the suggested story segment (Column 73, lines 21-23, "Alternatively, the story contributors may be given the opportunity to accept or reject the changes.");
and if the user confirmed the suggested story segment, updating the stored story record with the suggested story segment (Column 13, lines 17-20, "The interface may also include a "save draft" input which may save the story to be edited and/or published later, and/or a "cancel" input to cancel the story (discard the story content and/or story metadata).");
or if the user did not confirm the suggested story segment, removing the suggested story segment from the stored story record (Column 13, lines 17-20, "The interface may also include a "save draft" input which may save the story to be edited and/or published later, and/or a "cancel" input to cancel the story (discard the story content and/or story metadata).").
Rinearson teaches the user confirming the suggested story segment, and if confirmed, updating the story record with the story record, to allow a story to be updated and shared with other users (Column 13, lines 13-17, "The interface 100 may include a set of control inputs 138, including a "publish" input which, when selected, may cause the story content and associated metadata to be made available to other users via a network in accordance with the access controls specified via the input 136.").
Rinearson is considered to be analogous art to the claimed invention because it pertains to a system for collaborative storytelling.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amer in view of Roemmele to incorporate the teachings of Rinearson to provide for the user to confirm a generated story addition, and if confirmed, to update the stored story with the story addition, to allow the story to be updated, saved, and shared.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Amer in view of Roemmele and Styles, and further in view of Rinearson.
Regarding claim 18, the combination of Amer in view of Roemmele and Styles, discloses the computer-implemented method as claimed in claim 13.  Amer further discloses temporarily storing the second story segment as a suggested story segment (Column 36, lines 10-12, "User interface device 370 may present animation 380 at user interface device 370 for viewing by user 371."; Column 30, lines 54-57, "Animation 380 may represent data corresponding to an animation, a video, or other representation of a story. In some examples, animation 380 may be a file stored in a file system, generated by animation module 324.").
The combination of Amer in view of Roemmele and Styles does not specifically disclose determining whether the user confirmed the suggested story segment; and if the user confirmed the suggested story segment, updating the stored story record with the suggested story segment; or if the user did not confirm the suggested story segment, removing the suggested story segment from the stored story record.
Rinearson teaches:
determining whether the user confirmed the suggested story segment (Column 73, lines 21-23, "Alternatively, the story contributors may be given the opportunity to accept or reject the changes.");
and if the user confirmed the suggested story segment, updating the stored story record with the suggested story segment (Column 13, lines 17-20, "The interface may also include a "save draft" input which may save the story to be edited and/or published later, and/or a "cancel" input to cancel the story (discard the story content and/or story metadata).");
or if the user did not confirm the suggested story segment, removing the suggested story segment from the stored story record (Column 13, lines 17-20, "The interface may also include a "save draft" input which may save the story to be edited and/or published later, and/or a "cancel" input to cancel the story (discard the story content and/or story metadata).").
Rinearson teaches the user confirming the suggested story segment, and if confirmed, updating the story record with the story record, to allow a story to be updated and shared with other users (Column 13, lines 13-17, "The interface 100 may include a set of control inputs 138, including a "publish" input which, when selected, may cause the story content and associated metadata to be made available to other users via a network in accordance with the access controls specified via the input 136.").
Rinearson is considered to be analogous art to the claimed invention because it pertains to a system for collaborative storytelling.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amer in view of Roemmele and Styles to incorporate the teachings of Rinearson to provide for the user to confirm a generated story addition, and if confirmed, to update the stored story with the story addition, to allow the story to be updated, saved, and shared.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657